Appeal and *925cross appeal from an order of Supreme Court, Monroe County (VanStrydonck, J.), entered December 17, 2001, which, inter alia, denied defendant’s motion to amend or correct the Qualified Domestic Relations Order entered March 15, 2001.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied defendant’s motion to amend or correct the Qualified Domestic Relations Order entered March 15, 2001. Where, as here, a substantial right of a party is affected, the court is not authorized pursuant to CPLR 5019 (a) to amend a judgment or order (see Gasteiger v Gasteiger, 288 AD2d 881; see also Matter of Empire State Pipeline v Town of Arcadia Assessor, 270 AD2d 830, 831; Vollbrecht v Vollbrecht, 246 AD2d 793, 794-795). In view of the financial resources of plaintiff, the court did not abuse its discretion in denying that part of her cross motion for attorney’s fees (see Matter of Venezia v Venezia, 144 AD2d 948, 949). Present — Hayes, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.